Citation Nr: 1729675	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial increased rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran seeks a higher rating.

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This matter was remanded in January 2015 for further development.  In April 2015 the Veteran submitted additional evidence with a waiver of initial RO consideration.

The appeal is once again REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In its January 2015 remand, the Board noted that the Veteran reported receiving ongoing psychiatric therapy from the Springfield Vet Center approximately every two weeks.  At the time, the most recent treatment notes of record from the Springfield Vet Center were from 2009.  Pursuant to the January 2015 remand, the AOJ sent a letter in March 2015 that requested the Veteran obtain any outstanding treatment records, or provide authorization for VA to obtain records on his behalf.  He did not respond.  The Board observes, however, subsequent to the March 2015 VA examination and issuance of the April 2015 supplemental statement of the case, he submitted a May 2015 statement from his treating therapist at the Springfield Vet Center, that indicated he had been treating the Veteran since October 2012 and that his symptoms "may back a higher evaluation rating of 50 percent."  See May 2015 statement.  Notably the statement was submitted unaccompanied by the treatment records.  
Because these records are pertinent to the initial increased rating appeal for PTSD, they should be considered to determine whether an increased rating may be warranted, to include consideration of any staged ratings.  Another remand is needed in order to give the Veteran an opportunity to provide the treatment records from the Springfield Vet Center, or in the alternative provide the necessary authorization in order for the AOJ to obtain them, if such authorization is necessary. (See M21-1MR Part VIII.1.4.c.)  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain and associate with the claims file all records related to the Springfield Vet Center treatment the Veteran has received from 2009 to the present.  If any such records are unavailable, the reason for their unavailability should be noted in the record, and the Veteran should be so advised.  (See M21-1MR Part VIII.1.4.c. regarding evidence considered in VA's possession.)

2.  Thereafter, review the entire record to ensure that all development sought is completed; or if any additional development is needed, to include examination or opinion, and readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


